

115 HR 1437 IH: No Money Bail Act of 2017
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1437IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Ted Lieu of California (for himself, Mr. Gallego, Mrs. Watson Coleman, Mrs. Lawrence, Mr. Beyer, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Clay, Mr. Cohen, Mr. Cummings, Mr. Ellison, Mr. Foster, Mr. Grijalva, Ms. Jayapal, Mr. McGovern, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Raskin, Mr. Rush, Ms. Schakowsky, Mr. Serrano, Ms. Sewell of Alabama, Mr. Takano, Ms. Velázquez, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo discourage the use of payment of money as a condition of pretrial release in criminal cases, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the No Money Bail Act of 2017. 2.FindingsCongress finds the following:
 (1)Nearly 60 percent of the inmates in jails in the United States are pretrial detainees who have not been convicted of a crime, an estimated 75 percent of whom have been charged with nonviolent crimes.
 (2)Under current bail systems that use payment of money as a condition of pretrial release, nearly 50 percent of the most dangerous pretrial detainees are released without supervision, according to a study by the Arnold Foundation.
 (3)Throughout the Nation, those with money can buy their freedom while poor defendants remain incarcerated awaiting trial.
 (4)Pretrial detention costs State and local governments an estimated $14,000,000,000 each year. (5)Pretrial detention should be based on whether the accused is likely to fail to appear in court or is a threat to public safety, not the ability to pay money as a condition of pretrial release.
 (6)The States, the United States Department of Justice, law enforcement agencies, public officials, and community groups should collaborate to develop pretrial detention systems that improve public safety, reduce costs, and discourage criminal behavior.
 3.Eligibility for grants under the Byrne JAG ProgramSection 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended— (1)in subsection (a)—
 (A)by adding at the end the following:  (3)EligibilityBeginning with the third fiscal year beginning after the enactment of the No Money Bail Act of 2017, the Attorney General shall not allocate any amounts appropriated to carry out this part to any State that uses payment of money as a condition of pretrial release with respect to criminal cases.; and
 (B)in paragraph (1) by striking in paragraph (2) and inserting in paragraphs (2) and (3); and (2)in subsection (f)—
 (A)by striking If the Attorney General and inserting (1) In general.—If the Attorney General; and (B)by adding at the end the following:
					
 (2)State ineligible due to system of bailNotwithstanding paragraph (1), if the Attorney General determines with respect to any grant period that a State is made ineligible by subsection (a)(3), the Attorney General shall reallocate any amounts allocated to or that would have been allocated to such State for such period—
 (A)among the other eligible States; and (B)in proportion to allocations among eligible States under subsection (a)..
 4.Prohibition of money bail in Federal criminal casesNotwithstanding any provision of Federal law, no justice, judge, or other judicial official in any court created by or under article III of the Constitution of the United States may use payment of money as a condition of pretrial release in any criminal case.
		